 


109 HR 170 IH: Filipino Veterans Fairness Act
U.S. House of Representatives
2005-01-04
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


 
I 
109th CONGRESS
1st Session
H. R. 170 
IN THE HOUSE OF REPRESENTATIVES 
 
January 4, 2005 
Ms. Millender-McDonald introduced the following bill; which was referred to the Committee on Veterans’ Affairs
 
A BILL 
To amend title 38, United States Code, to improve benefits for Filipino veterans of World War II, and for other purposes. 
 
 
1.Short titleThis Act may be cited as the Filipino Veterans Fairness Act. 
2.Eligibility of certain Filipino veterans for disability pension 
(a)EligibilitySection 107 of title 38, United States Code, is amended— 
(1)in subsection (a)— 
(A)in paragraph (3) of the first sentence, by inserting 15, before 23,; and 
(B)in the second sentence, by striking subsection (c) or (d) and inserting subsections (c), (d), and (e) ; and 
(2)in subsection (b)— 
(A)in paragraph (2) of the first sentence, by inserting 15, before 23,; and  
(B)in the second sentence, by striking subsection (c) or (d) and inserting subsections (c), (d), and (e). 
(b)Rate of paymentThat section is further amended by adding at the end the following new subsection: 
 
(e)In the case of benefits under chapter 15 of this title paid by reason of service described in subsection (a) or (b)— 
(1)if the benefits are paid to an individual residing in the United States who is a citizen of, or an alien lawfully admitted for permanent residence in, the United States, the second sentence of the applicable subsection shall not apply; and 
(2)if the benefits are paid to an individual residing in the Republic of the Philippines, the benefits shall be paid (notwithstanding any other provision of law) at the rate of $100 per month.. 
(c)Effective dateThe amendments made by this section shall take effect on the date of the enactment of this Act and shall apply to benefits for months beginning on or after that date. 
3.Eligibility for vocational rehabilitation 
(a)EligibilitySection 107 of title 38, United States Code, as amended by this Act, is further amended— 
(1)in subsection (a)— 
(A)in paragraph (3) of the first sentence— 
(i)by striking and before 24; and 
(ii)by inserting , and chapter 31 before of this title; 
(B)in the second sentence, by striking and (e) and inserting (e), and (f); and 
(2)in subsection (b)— 
(A)in paragraph (2) of the first sentence— 
(i)by striking and before 24; and 
(ii)by inserting , and chapter 31 before of this title; 
(B)in the second sentence, by striking and (e) and inserting (e), and (f). 
(b)Rate of paymentThat section is further amended by adding at the end the following new subsection: 
 
(f)In the case of benefits under chapter 31 of this title paid by reason of service described in subsection (a) or (b), if the benefits are paid to an individual residing in the United States who is a citizen of, or an alien lawfully admitted for permanent residence in, the United States, the second sentence of the applicable subsection shall not apply.. 
(c)Effective dateThe amendments made by this section shall take effect on the date of the enactment of this Act and shall apply to benefits for months beginning on or after that date. 
4.Outpatient health care for veterans residing in the Philippines 
(a)In generalSubchapter IV of chapter 17 of title 38, United States Code, is amended— 
(1)by redesignating section 1735 as section 1736; and 
(2)by inserting after section 1734 the following new section 1735: 
 
1735.Outpatient care and services for World War II veterans residing in the Philippines 
(a)Outpatient health careThe Secretary shall furnish care and services to veterans of World War II, Commonwealth Army veterans, and new Philippine Scouts for the treatment of the service-connected disabilities and nonservice-connected disabilities of such veterans and scouts residing in the Republic of the Philippines on an outpatient basis at the Manila VA Outpatient Clinic. 
(b)Limitations 
(1)The amount expended by the Secretary for the purpose of subsection (a) in any fiscal year may not exceed $500,000. 
(2)The authority of the Secretary to furnish care and services under subsection (a) is effective in any fiscal year only to the extent that appropriations are available for that purpose.. 
(b)Clerical amendmentThe table of sections at the beginning of chapter 17 of such title is amended by striking the item relating to section 1735 and inserting the following new items: 
 
 
1735. Outpatient care and services for World War II veterans residing in the Philippines 
1736. Definitions.  
5.Eligibility for housing loansSection 3701(b) of title 38, United States Code, is amended by adding at the end the following new paragraph: 
 
(6)The term veteran also includes an individual who is a Commonwealth Army veteran (as defined in subsection (a) of section 3566 of this title), or a new Philippine Scout (as defined in subsection (b) of such section) who resides in the United States.. 
6.Educational benefits for spouses and dependents 
(a)Inclusion of spousesSection 3565(a) of title 38, United States Code, is amended to read as follows: 
 
(a)The term eligible person as used in section 3501(a)(1) of this title includes the spouse, surviving spouse, and child of a Commonwealth Army veteran or a New Philippine Scouts in the same manner as a spouse, surviving spouse, and child of a person who meets the requirements of service-connected disability or death under such section, based on service as defined in section 3566 of this title.. 
(b)Increase in rates payable for dependents residing in the United StatesSection 3565(b) of such title is amended— 
(1)by striking children in the matter preceding paragraph (1) and inserting a spouse, surviving spouse, or child; 
(2)by redesignating paragraph (2) as paragraph (3); 
(3)in paragraph (1) by striking , and and inserting in the case of a spouse, surviving spouse, or child residing in the Philippines,; and 
(4)by inserting after paragraph (1) the following new paragraph: 
 
(2)notwithstanding section 3532(d) of this title, educational assistance allowances authorized by section 3532 of this title and the special training allowance authorized by section 3542 of this title shall be paid at the rate of $1.00 for each dollar in the case of a spouse, surviving spouse, or child residing in the United States, and. 
7.Eligibility for benefits for job counseling, training, and placement 
(a)VeteransSection 4101(4) of title 38, United States Code, is amended by inserting before the period the following: , and includes a Commonwealth Army veteran (as defined in subsection (a) of section 3566 of this title), or a new Philippine Scout (as defined in subsection (b) of such section). 
(b)DependentsSection 4104(5) of such title is amended— 
(1)by striking or at the end of subparagraph (B); 
(2)by striking the period at the end of subparagraph (C) and inserting , or and 
(3)by adding at the end the following new subparagraph: 
 
(D)the spouse or child of a Commonwealth Army veteran (as defined in subsection (a) of section 3566 of this title), or a new Philippine Scout (as defined in subsection (b) of such section).. 
8.Representation on Advisory Committee on Minority Veterans Section 544(a)(2) of title 38, United States Code, is amended by adding at the end the following new subparagraph: 
 
(D)The Secretary shall ensure that at least one member of the Committee each year is a Commonwealth Army veteran (as defined in subsection (a) of section 3566 of this title), or a new Philippine Scout (as defined in subsection (b) of such section).. 
 
